          Case 3:18-cv-02127-MEM Document 20 Filed 06/08/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

BRENDA ROSADO, on behalf of               :
J.R.,
                                          :
                  Plaintiff                   CIVIL ACTION NO. 3:18-2127
                                          :
           v.                                        (MANNION, D.J.)
                                          :
ANDREW SAUL, Commissioner of                         (SCHWAB, M.J.)
Social Security,1                         :

                  Defendant               :

                                    ORDER

      Before the court is the report and recommendation (“Report”) of

Magistrate Judge Susan E. Schwab wherein she recommends that the

decision of the Commissioner of the Social Security (“Commissioner”), which

denied the plaintiff Brenda Rosado’s (“Rosado”) claim for supplemental

security income on behalf of her minor daughter, J.R., be affirmed. (Doc. 19).

No objections have been filed to the Report.

      Where no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the



      1
        On June 17, 2019, Andrew Saul was sworn in as the Commissioner
of the Social Security Administration. Pursuant to Fed.R.Civ.P. 25(d), he has
been substituted as the defendant in this case.
       Case 3:18-cv-02127-MEM Document 20 Filed 06/08/20 Page 2 of 3




recommendation.” Fed.R.Civ.P. 72(b) advisory committee’s note; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      After reviewing the parties’ briefs, the Commissioner’s final decision,

and the relevant portions of the administrative transcript, Judge Schwab

determined that the Commissioner’s final decision is supported by

substantial evidence. The court has likewise reviewed those documents, as

well as the the report and recommendation of Judge Schwab, and finds no

clear error of record. Further, the court agrees with the sound reasoning upon

which Judge Schwab’s decision is based. Therefore, the court will adopt the

report and recommendation in its entirety.



      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The Report of Judge Schwab, (Doc. 19), is ADOPTED IN ITS

         ENTIRETY;


                                    -2-
             Case 3:18-cv-02127-MEM Document 20 Filed 06/08/20 Page 3 of 3




        (2) Rosado’s appeal, (Doc. 1), is DENIED;

        (3) The decision of the Commissioner is AFFIRMED; and

        (4) the Clerk of Court is directed to CLOSE THIS CASE.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: June 8, 2020
18-2127-02




                                         -3-
